Dismissed w.o.j. and Opinion Filed February 23, 2018




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-00151-CV

                       IN RE KENDRICK LAMONT JOHNSON, Relator

                  Original Proceeding from the Criminal District Court No. 5
                                    Dallas County, Texas
                              Trial Court Cause No. F13-58098

                               MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Whitehill
                                     Opinion by Justice Myers
        In this original proceeding, relator seeks a writ of mandamus directing Felicia Pitre, Dallas

County District Clerk, to transmit to the Texas Court of Criminal Appeals a motion for discovery

purportedly filed by relator for filing in the trial court.

        This Court does not have jurisdiction to issue a writ of mandamus against a district clerk

unless it is necessary to enforce our own jurisdiction. TEX. GOV’T CODE § 22.221(a) (court of

appeals may only issue writ of mandamus against district and county judges or as necessary to

enforce jurisdiction of appellate court); In re Simpson, 997 S.W.2d 939, 939 (Tex. App.—Waco

1999, orig. proceeding) (dismissing petition for writ of mandamus that sought a writ compelling

district clerk to accept a motion for filing). Relator has no appeal pending in this Court and,

therefore, our jurisdiction is not in jeopardy. As such, we lack writ jurisdiction over the district

clerk. See, e.g., In re Reese, No. 05-17-00607-CV, 2017 WL 2610039, at *1 (Tex. App.—Dallas

June 16, 2017, orig. proceeding) (dismissing proceeding seeking writ against district clerk for
refusing to file documents). Accordingly, we dismiss relator’s petition for writ of mandamus for

want of jurisdiction.




                                                /Lana Myers/
                                                LANA MYERS
                                                JUSTICE


180151F.P05




                                              –2–